1    SNYDER BURNETT EGERER, LLP
     Jerry J. Howard (SB# 207206)
2    Stacey L. Walker (SB# 311108
     5383 Hollister Avenue, Suite 240
3    Santa Barbara, California 93111
     Telephone No.: 805.692.2800
4    Facsimile No.: 805.692.2801
     jhoward@sbelaw.com
5    swalker@sbelaw.com
6
     Attorneys for Defendants ROEHL TRANSPORT, INC.
7    and ARTHUR BULLOCK

8    WILCOXEN CALLAHAM, LLP
     WALTER H. LOVING, III (SB# 109348)
9    2114 K Street
     Sacramento, California 95816
10   Telephone No.: 916.442.2777
     Facsimile No.: 916.442.4118
11   wloving@wilcoxenlaw.com
12   Attorneys for Plaintiffs ROSE POWELL and LAWRENCE HARRIS
13                               UNITED STATES DISTRICT COURT
14                              EASTERN DISTRICT OF CALIFORNIA
15
     ROSE POWELL and LAWRENCE                           Case No. 2:19-CV-01727-MCE-EFB
16   HARRIS,
                                                        STIPULATION AND ORDER TO
17                 Plaintiff,                           ELECT REFERRAL OF
                                                        ACTION TO VOLUNTARY
18   v.                                                 DISPUTE RESOLUTION
                                                        PROGRAM (VDRP) PURSUANT
19   ROEHL TRANSPORT and DOES 1                         TO LOCAL RULE 271
     through 50, inclusive,
20
                   Defendants.
21
22
              Pursuant to Local Rule 271, the parties hereby agree to submit the above-
23
       entitled action to the Voluntary Dispute Resolution Program.
24
       <Signatures on following page>
25
       ///
26
       ///
27
       ///
28

                                               {00232745}1

                STIPULATION AND ORDER TO ELECT REFERRAL OF ACTION TO VDRP
1     Dated: November _______, 2019         WILCOXEN CALLAHAM, LLP
2
3
                                            By: Walter H. Loving, III
4                                           Attorneys for Plaintiffs ROSE POWELL
                                            AND LAWRENCE HARRIS
5
6
      Dated: November _______, 2019         SNYDER BURNETT EGERER, LLP
7
8
9                                           By: Jerry J. Howard/Stacey L. Walker
                                            Attorneys for Defendant ROEHL
10                                          TRANSPORT, INC.
11
12         IT IS SO ORDERED.

13
     DATED: January 7, 2020
14
15
16                                _______________________________________
17                                MORRISON C. ENGLAND, JR.
                                  UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                        {00232745}1

              STIPULATION AND ORDER TO ELECT REFERRAL OF ACTION TO VDRP
